—Determination of respondent New York State Division of Human Rights dated January 18, 1995, which found that petitioner discriminated against respondent Eng in his employment, and awarded him back pay, reinstatement, and compensatory damages in the amount of $100,000, with related relief, unanimously modified, on the facts, to reduce the award of compensatory damages to $50,000, and the proceeding brought pursuant to Executive Law § 298 (transferred to this Court by order of the Supreme Court, New York County [Alice Schlesinger, J.], entered on or about June 5, 1995), is otherwise disposed of by confirming the remainder of the determination, without costs.
We find that the challenged determination is supported by substantial evidence, and as in Ebasco Servs. v New York State Div. of Human Rights (234 AD2d 80 [decided herewith]), we decline to disturb the Commissioner Designee’s fact-finding function. We find, however, the award of $100,000 in compensatory damages excessive to the extent indicated (cf., SUNY Coll. of Envtl. Science & Forestry v State Div. of Human Rights, 144 AD2d 962). Because the argument concerning back pay is concededly based on facts not presented to the agency, we decline to consider that argument (see, Matter of Piasecki v Department of Social Servs., 225 AD2d 310, 311). We have considered petitioner’s remaining arguments and find them to be without merit. Concur—Rosenberger, J. P., Ross, Williams, Mazzarelli and Andrias, JJ.